NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREELAND LENDING, LLC, an Ohio                  No.    18-35939
limited liability company,
                                                D.C. No. 3:17-cv-05383-RBL
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

RCJS PROPERTIES, LLC, a Washington
limited liability company,

                Defendant,

and

RICHARD SORRELS, individually, and the
marital community composed of RICHARD
SORRELS and "JANE DOE" SORRELS,
husband and wife,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted June 11, 2019**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Richard Sorrels appeals pro se from the district court’s foreclosure judgment

and post-judgment order arising out of Freeland Lending, LLC’s action to enforce

the promissory note and the deed of trust securing a commercial loan. We dismiss.

      The notice of appeal identified as the only order on appeal the district court’s

post-judgment order of sale entered on October 2, 2018. However, the order of

sale is not a final and appealable order because it merely directed an execution of

the previously entered judgment of foreclosure. See Am. Ironworks & Erectors,

Inc. v. North Am. Const. Corp., 248 F.3d 892, 898 (9th Cir. 2001) (“A mere

ministerial order, such as an order executing a judgment . . . is not a final

appealable order.”).

      We do not consider the district court’s judgment of foreclosure entered on

September 10, 2018 because the notice of appeal is untimely as to that judgment.

See Fed. R. App. P. 4(a)(1)(A) (a notice of appeal must be filed within 30 days

after entry of the judgment appealed from); Citicorp Real Estate, Inc. v. Smith, 155

F.3d 1097, 1101 (9th Cir. 1998) (holding that foreclosure judgments conclusively

determining liability for defaulted loans and identifying the property to be sold

were final and appealable).

      DISMISSED.




                                           2                                    18-35939